Citation Nr: 0619844	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  02-11 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease L4-L5, currently rated as 40 percent disabling.  

2.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




REMAND

The veteran served on active duty from March 1990 to July 
1993 including 12 years, 7 months, and 16 days prior active 
service in the Navy.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In July 2004, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The veteran seeks a rating beyond 40 percent for his lumbar 
spine disorder.  The Board remanded this claim to the RO in 
July 2004, and among other things, requested that the veteran 
undergo a VA examination.  The examiner was specifically 
requested to describe the symptomatology due to the veteran's 
service-connected lumbar disability as distinguished from the 
symptomatology due to the veteran's lumbar injury sustained 
at work in 1997.  When the veteran was examined in April 
2005, the examiner did not address this matter.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a remand by the Court or the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  The Court stated that 
where the remand orders of the Board or the Court are not 
complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the April 2005 VA examiner stated that the last 
MRI that she could find in the claims file was dated in 1999 
and that the impression for that report was missing.  The 
record shows that the veteran underwent an MRI subsequent to 
the 


April 2005 VA examination that same month, which the examiner 
did not have to review.  Further VA outpatient treatment 
records shows he had undergone an MRI previously in January 
2002, which the April 2005 VA examiner apparently did not 
review since the report is in the file, and was of record at 
the time of the April 2005 examination.  

The criteria for rating degenerative disc disease include 
consideration of separate ratings for any associated 
neurological abnormalities.  The record shows that the 
veteran uses a wheelchair.  The veteran has complained of 
left leg burning pain, with numbness and a pins and needles 
sensation.  The April 2005 VA examination report indicated 
that he had no resistance with normal sensation and that he 
could not do toe walking or heel walking.  Abnormal nerve 
findings, if any, which are due to the service-connected 
disability have not been specifically identified or 
evaluated. 

Another VA examination is therefore necessary.  The veteran 
must be informed of the potential consequences of his failure 
to report for any scheduled examination, and a copy of this 
notification must be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination to determine the current 
nature and extent of the service-
connected back disability.  All indicated 
tests should be performed, including 
range of motion findings in degrees.  The 
examination should include any special 
diagnostic tests, including nerve 
conduction studies for radiating pain, if 
any, from his low back disability that 
are deemed necessary for an accurate 
assessment.  The examiner should note 
whether there is evidence that the 
veteran has sciatic neuropathy with 
characteristic pain 


attributable to the service-connected 
back disability, and, if so, whether the 
sciatic neuropathy results in 
demonstrable muscle spasm, absent ankle 
jerk, or any other positive neurological 
finding.  Any abnormal nerve findings due 
to the service-connected back condition 
should be described in detail (including  
the specific nerve involved) and the 
degree of any paralysis, neuritis or  
neuralgia should be set forth (i.e., 
mild, moderate, severe, incomplete or 
complete).  

The examiner should describe all 
symptomatology due to the veteran's 
service-connected lumbar disability as 
distinguished from symptomatology due to 
the veteran's lumbar injury sustained at 
work in 1997.  If the examiner cannot 
distinguish between the service-connected 
back disability and disability related to 
the post-service injury, the examiner 
should specifically note this.  The 
claims file must be made available to the 
examiner for review and the examiner 
should indicate in the examination report 
that this has been accomplished.  

The examiner should fully describe any 
pain, weakened movement, excess 
fatigability, and incoordination present 
in the spine.  To the extent possible, 
the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of the low 
back.  In addition, if possible, the 
examiner should state whether the low 
back disability has been productive of 
any incapacitating episodes, which are 
defined as periods of acute signs and 
symptoms that require bed rest prescribed 
by a physician or treatment by a 
physician, and if so, the frequency and 
duration of those episodes.  


In addition, the examiner must offer an 
opinion as to whether the veteran's 
complaints are consistent with the 
objective clinical findings; and on his 
ability to obtain and maintain 
substantially gainful employment.  All 
opinions and conclusions given must be 
supported by complete rationale.  

2.  Thereafter, the RO should undertake 
any further development necessary, and 
then readjudicate the appealed issues, 
which includes entitlement to a total 
disability rating based on 
unemployability due to service-connected 
disability, based on all the evidence of 
record and considering all applicable 
laws and regulations.   

3.  If any benefit sought on appeal is 
not granted, the veteran should be 
provided a SSOC on the issues and 
afforded the appropriate opportunity to 
respond.  The veteran should also be 
informed of the information and evidence 
needed to establish a disability rating 
and effective date for the claim on 
appeal as noted by The United States 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran and his 
representative should then be given an 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.  

	(CONTINUED ON NEXT PAGE)





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


